SAYRE, J.:
Epitomized Opinion
rror to Cuyahoga Common Pleas; judgment affirmed In an action for personal injury suffered by Dill then she was struck by defendant’s automobile, thich was being driven across the sidewalk near de-endant’s home, plaintiff recovered, and defendant rosecutes error, alleging that the verdict is against he weight of the evidence and that the court failed d charge at sufficient length. Held by Court of Ap-eáis in affirming judgment:
1. The judgment is not manifestly against the weight of the evidence and will not be reversed on hat ground.
2. A general exception to a charge of the court oes not raise any question of error as to the omis-ión of the court to give further correct instructions, State v. McCoy, 88 O. S. 447.